Citation Nr: 0708533	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-24 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an effective date prior to January 7, 
2002, for the award of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

2.  Entitlement to an effective dated prior to January 7, 
2002, for the grant of basic eligibility for dependents' 
educational assistance (DEA) benefits under 38 U.S.C. Chapter 
35.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to July 1957.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Boston Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case has been advanced on the 
Board's docket.  


FINDING OF FACT

The veteran met the schedular criteria, with a combined 60 
percent disability rating, for a TDIU rating on January 7, 
2002, at which time he was also determined to have a 
permanent total service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 7, 
2002, for entitlement to a TDIU rating are not met.  38 
U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 4.16 (2006).

2.  The criteria for an effective date prior to January 7, 
2002, for the grant of basic eligibility for DEA benefits 
under 38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. §§ 5110, 
5113 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 3.807 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  However, these 
changes are not applicable to the DEA claim at issue here.  
See e.g. Barger v. Principi, 16 Vet. App. 132 (2002).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Because the September 2003 rating decision granted the 
veteran's claim of entitlement to a TDIU rating, such claim 
is now substantiated.  As such, his filing of a notice of 
disagreement as to the effective date determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the assigned 
effective date triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case set forth the relevant statutory 
and regulatory criteria for the veteran's earlier effective 
date claims.  See also June 2006 letter.  He was also 
informed by letter in August 2004 of the criteria for an 
effective date, of his and VA's duties regarding his claim, 
and asked to submit any evidence in his possession.  
Therefore, the Board finds that the veteran has been informed 
of what was necessary to achieve an earlier effective date 
for TDIU rating at issue.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's various claims for benefits as well as the 
medical records, treatises, and photographs received and 
developed in association with his claims.  As for his earlier 
effective date claim, the medical evidence is not 
determinative in the instant case and, as such, a VA medical 
examination and/or opinion has not been obtained.  The claims 
file contains the veteran's statements in support of his 
appeal as well as testimony at a hearing at the RO in 
December 2004 and before the undersigned in August 2006.  The 
Board has carefully reviewed such statements/testimony and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Finally, the Board notes that VA educational programs have 
their own provisions that address notification and 
assistance.  For example, under 38 C.F.R. § 21.1031(b), "[i]f 
a formal claim for educational assistance is complete, or VA 
requires additional information or evidence to adjudicate the 
claim, VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provision of § 21.1032(a)."  In this case, the 
relevant and probative evidence consists of information 
regarding the date of the appellant's claim for Chapter 35 
educational assistance and the dates of subsequent 
adjudicative actions in connection with that claim.  That 
evidence is associated with the claims file.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's DEA appeal has been 
obtained.

Earlier Effective Date Claim: TDIU Rating

The assignment of an effective date for TDIU benefits is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2006); see Hurd v. West, 13 
Vet. App. 449 (2000).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2006).  Disabilities affecting a 
single body system can combine for the purpose of meeting the 
requirement of one 60 percent disability rating.  38 C.F.R. 
§ 4.16(a)(3) (2006).

The veteran filed increased rating claims, to include 
entitlement to a TDIU rating, in 2001.  Service connection 
had previously been established for dermatitis of the hands 
and feet and warts of the perianal region via a September 
1957 rating decision.  Compensation for a residual scar, left 
nostril, associated with basal cell carcinoma had been 
established as if service connected under 38 U.S.C.A. § 1151, 
see April 2001 rating decision, with service connection for 
residuals of multiple basal cell carcinomas established by an 
August 2001 rating decision.  A rating decision was issued in 
January 2002 by which his increased rating claims, to include 
a TDIU rating, were denied and his combined disability rating 
of 40 percent continued (as had been in effect since July 
2000).  He voiced disagreement with these determinations and 
perfected an appeal.  

Thereafter, the veteran filed a claim for secondary service 
connection for a psychiatric disability.  The claim was 
granted, effective January 7, 2002.  See January 2003 rating 
decision establishing secondary service connection for a 
dysthymic disorder.  His new combined disability rating, 
effective January 7, 2002, was 60 percent and a TDIU rating 
was established under 38 C.F.R. § 4.16(a)(3).  See September 
2003 rating decision.  In September 2003 correspondence the 
veteran agreed with his unemployability rating and therefore 
withdrew all issues from appeal (his increased rating 
claims).

The veteran contends that he is entitled to an earlier 
effective date for his schedular TDIU rating.  In support of 
this assertion, the veteran has submitted medical documents, 
treatises, photographs, and hearing testimony arguing the 
level of his disability over the years.  He has testified to 
having difficulties with employment since leaving his job 
with the U.S. Postal Service in 1974.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  However, effective dates are 
assigned based on when a veteran filed a claim or the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if the claim was filed 
within one year of the increase, whichever is later.  38 
C.F.R. § 3.400(o)(2) (2006) (emphasis added).  Although the 
veteran filed his TDIU rating claim in 2001, he did not meet 
the schedular criteria for a TDIU rating until January 7, 
2002, when secondary service connection for a psychiatric 
disability was established.  Therefore, it is not factually 
ascertainable that the veteran met the schedular criteria for 
a TDIU rating prior to this date.

In short, the evidence reveals it was factually ascertainable 
the veteran met the schedular criteria for a TDIU rating as 
of January 7, 2002, and therefore, the weight of the evidence 
is against a prior effective date.  See Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt 
rule does not apply when the preponderance of the evidence is 
against the claim).  

The veteran has expressed concern that he will die from his 
service-connected basal cell carcinoma as well as concern 
with how the effective date assigned for his TDIU rating will 
affect dependency and indemnity compensation his spouse may 
or may not receive upon his death.  See December 2004 and 
August 2006 hearing transcripts.  For informational purposes, 
when a service-connected disability is the principle cause of 
death or a contributory cause of death, there are no 
requirements that the disability be rated a certain level for 
any length of time for the surviving spouse to receive VA 
death benefits where the cause of death is service connected.  
See 38 C.F.R. § 3.312 (2006).

Earlier Effective Date Claim: DEA Benefits

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2006).

With regard to the veteran's claim for an effective date 
prior to January 7, 2002, for the grant of basic eligibility 
to DEA benefits, the Board finds that pursuant to 38 U.S.C.A. 
Chapter 35, veteran was found to have a permanent total 
service-connected disability, when he was granted TDIU 
effective January 7, 2002.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2006).  Except as provided in subsections (b) 
and (c), effective dates relating to awards under Chapters 
30, 31, 32, and 35 of this title or Chapter 106 shall, to the 
extent feasible, correspond to effective dates relating to 
awards of disability compensation.  38 U.S.C.A. § 5113.

Accordingly, because the veteran was found to have a 
permanent total service-connected disability when he was 
granted entitlement to a TDIU rating on January 7, 2002, 
entitlement to basic eligibility to Chapter 35 Dependents' 
Educational Assistance must also be effective January 7, 
2002.  Although the veteran asserts that he is entitled to an 
earlier effective date for Chapter 35 Dependents' Educational 
Assistance as well as his TDIU rating, the regulatory 
criteria and legal precedent governing eligibility for the 
receipt of such benefits are clear and specific.  The Board 
is bound by these criteria.  38 U.S.C.A. §§ 503, 7104 (West 
2002 & Supp. 2005); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

An effective date prior to January 7, 2002, for the grant of 
a TDIU rating and basic eligibility to DEA benefits is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


